Citation Nr: 1243843	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-02-174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a gastrointestinal disorder to include irritable bowel syndrome (IBS).  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  

5.  Entitlement to an initial disability evaluation in excess of 70 percent for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION


The Veteran had active service from August 1983 to April 1992.  The Veteran served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which granted service connection for PTSD; assigned a 50 percent evaluation for that disability; effectuated the award as of January 9, 2009; and denied service connection for sleep apnea, IBS, a right knee disorder, and a left knee disorder.  In November 2011, the RO, in pertinent part, increased the initial evaluation for the Veteran's PTSD from 50 to 70 percent; granted a total rating for compensation purposes based on individual unemployability (TDIU); and effectuated that award as of July 22, 2011.  

Although the RO reopened the claims of entitlement to service connection for right and left knee disabilities in the November 2011 statement of the case, the Board is required to consider whether new and material evidence had been presented, and then if so, the merits of the claim can be considered.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues are as phrased on the title page of the decision.

The Board has reframed the issue of service connection for IBS as entitlement to service connection for a gastrointestinal disorder to include IBS in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provide a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 70 percent for the Veteran's PTSD.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.   

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In December 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

